--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(a)
 






 
 
 
NEXTERA ENERGY, INC.
 
2011 LONG TERM INCENTIVE PLAN


 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
NEXTERA ENERGY, INC.
 
2011 LONG TERM INCENTIVE PLAN
 
NextEra Energy, Inc., a Florida corporation (the “Company”), sets forth herein
the terms of its 2011 Long Term Incentive Plan (the “Plan”), as follows:
 
1.
PURPOSE

 
The Plan is intended to (a) provide eligible persons with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability to benefit its shareholders and other important stakeholders,
including its employees and customers, and (b) provide a means of obtaining,
rewarding and retaining key personnel. To this end, the Plan provides for the
grant of awards of stock options, stock appreciation rights, restricted stock,
deferred stock units, unrestricted stock, dividend equivalent rights,
performance shares and other performance-based awards, and other equity-based
awards. Any of these awards may, but need not, be made as performance incentives
to reward the holders of such awards for the achievement of performance goals in
accordance with the terms of the Plan. Stock options granted under the Plan may
be non-qualified stock options or incentive stock options, as provided herein.
 
2.
DEFINITIONS

 
For purposes of interpreting the Plan documents (including the Plan and Award
Agreements), the following definitions shall apply:
 
2.1 “Affiliate” means any company or other entity that controls, is controlled
by or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary. For purposes of
grants of Options or Stock Appreciation Rights, an entity may not be considered
an Affiliate unless the Company holds a “controlling interest” in such entity
within the meaning of Treasury Regulation Section 1.414(c)-2(b)(2)(i), provided
that (a) except as specified in clause (b) below, an interest of “at least
50 percent” shall be used instead of an interest of “at least 80 percent” in
each case where “at least 80 percent” appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i) and (b) where the grant of Options or Stock
Appreciation Rights is based upon a legitimate business criterion, an interest
of “at least 20 percent” shall be used instead of an interest of “at least
80 percent” in each case where “at least 80 percent” appears in Treasury
Regulation Section 1.414(c)-2(b)(2)(i).
 
2.2 “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under (a) applicable provisions of the corporate, securities, tax and
other laws, rules, regulations and government orders of any jurisdiction
applicable to Awards granted to residents therein and (b) the rules of any Stock
Exchange on which the Stock is listed.
 
2.3 “Award” means a grant under the Plan of an Option, a Stock Appreciation
Right, Restricted Stock, a Deferred Stock Unit, Unrestricted Stock, a Dividend
Equivalent Right, a Performance Share or other Performance-Based Award, or an
Other Equity-Based Award.
 
2.4 “Award Agreement” means the agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.
 
2.5 “Award Stock” shall have the meaning set forth in Section 17.3(a)(ii).
 
2.6 “Benefit Arrangement” shall have the meaning set forth in Section 15.
 
 
2.7 “Board” means the Board of Directors of the Company.
 
2.8 “Cause” means, with respect to any Grantee, as determined by the Committee
and unless otherwise provided in an applicable agreement between such Grantee
and the Company or an Affiliate, (a) repeated violations by such Grantee of such
Grantee’s obligations to the Company or such Affiliate (other than as a result
of incapacity due to physical or mental illness) which are demonstrably willful
and deliberate on such Grantee’s part, which are committed in bad faith or
without reasonable belief that such violations are in the best interests of the
Company or such Affiliate and which are not remedied within a reasonable period
of time after such Grantee’s receipt of written notice from the Company
specifying such violations, (b) the conviction of such Grantee of a felony
involving an act of dishonesty intended to result in substantial personal
enrichment of such Grantee at the expense of the Company or an Affiliate, or
(c) prior to a Change in Control, such other events as shall be determined by
the Committee in its sole discretion. Any determination by the Committee whether
an event constituting Cause shall have occurred shall be final, binding and
conclusive.
 
2.9 “Change in Control” means:
 
(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
twenty percent (20%) or more of either (x) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
(collectively, the “Excluded Acquisitions”) shall not constitute a Change in
Control (it being understood that shares acquired in an Excluded Acquisition may
nevertheless be considered in determining whether any subsequent acquisition by
such individual, entity or group (other than an Excluded Acquisition)
constitutes a Change in Control): (i) any acquisition directly from the Company
or any Subsidiary; (ii) any acquisition by the Company or any Subsidiary;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary; (iv) any acquisition by an
underwriter temporarily holding Company securities pursuant to an offering of
such securities; (v) any acquisition in connection with which, pursuant to Rule
13d-1 promulgated pursuant to the Exchange Act, the individual, entity or group
is permitted to, and actually does, report its beneficial ownership on
Schedule 13G (or any successor Schedule); provided that, if any such individual,
entity or group subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report, beneficial ownership of all of the Outstanding
Company Common Stock and/or Outstanding Company Voting Securities beneficially
owned by it on such date; or (vi) any acquisition in connection with a Business
Combination (as hereinafter defined) which, pursuant to subparagraph (3) below,
does not constitute a Change in Control; or
 
(2) Individuals who as of December 10, 2010 constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, entity or group other than the Board; or
 
(3) Consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a “Business Combination”) of the Company or
any Subsidiary with any other corporation, in any case with respect to which:
 
(a) the Outstanding Company Voting Securities outstanding immediately prior to
such Business Combination do not, immediately following such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
ultimate parent thereof) more than fifty-five percent (55%) of the outstanding
common stock and of the then outstanding voting securities entitled to vote
generally in the election of directors of the resulting or surviving entity (or
any ultimate parent thereof); or
 
(b) less than a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the “New Board”) consists of individuals (“Continuing Directors”)
who were members of the Incumbent Board (as defined in subparagraph (2) above)
immediately prior to consummation of such Business Combination (excluding from
Continuing Directors for this purpose, however, any individual whose election or
appointment to the Board was at the request, directly or indirectly, of the
entity which entered into the definitive agreement with the Company or any
Subsidiary providing for such Business Combination); or
 
(4)(a) Consummation of a sale or other disposition of all or substantially all
of the assets of the Company, other than to a corporation with respect to which,
following such sale or other disposition, more than fifty-five percent (55%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities as the case may be; or
 
(b) shareholder approval of a complete liquidation or dissolution of the
Company.
 
The term “the sale or disposition by the Company of all or substantially all of
the assets of the Company” shall mean a sale or other disposition transaction or
series of related transactions involving assets of the Company or of any
Subsidiary (including the stock of any Subsidiary) in which the value of the
assets or stock being sold or otherwise disposed of (as measured by the purchase
price being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of the Company (as
hereinafter defined). The “fair market value of the Company” shall be the
aggregate market value of the then Outstanding Company Common Stock (on a fully
diluted basis) plus the aggregate market value of the Company’s other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Company Common Stock shall be determined by multiplying the number
of shares of Outstanding Company Common Stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) by the average closing price of the shares of Outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Outstanding Company Common Stock or by such other method as the Board
shall determine is appropriate.
 
2.10 “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto.
 
2.11 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board). The Delegated Officer shall be deemed to constitute a Committee, and
references in the Plan to “Committee” shall mean the Delegated Officer to the
extent consistent with the powers and authorities given to the Delegated Officer
in Section 3.1.3.
 
2.12 “Company” means NextEra Energy, Inc., a Florida corporation.
 
 
2.13 “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Code Section 162(m)(3).
 
2.14 “Deferred Stock Unit” means a bookkeeping entry representing the equivalent
of one (1) share of Stock awarded to a Grantee pursuant to Section 10 that
(a) is not subject to vesting, or (b) is subject to time-based vesting, but not
to performance-based vesting. A Deferred Stock Unit may also be referred to as a
restricted stock unit.
 
2.15 “Delegated Officer” shall have the meaning set forth in Section 3.1.3.
 
2.16 “Determination Date” means the Grant Date or such other date as of which
the Fair Market Value of a share of Stock is required to be established for
purposes of the Plan.
 
2.17 “Disability” means any condition as a result of which a Grantee is
determined to be totally disabled for purposes of (a) the Company’s executive
long-term disability plan, for Grantees who participate in such plan, or (b) the
Company’s long-term disability plan, for Grantees who do not participate in the
Company’s executive long-term disability plan.
 
2.18 “Dividend Equivalent Right” means a right, granted to a Grantee pursuant to
Section 13, to receive cash, Stock, other Awards or other property equal in
value to dividends or other periodic payments paid or made with respect to a
specified number of shares of Stock.
 
2.19 “Employee” means, as of any date of determination, an employee (including
an officer) of the Company or an Affiliate.
 
2.20 “Effective Date” means May 20, 2011, the date on which the Plan was
approved by the Company’s shareholders.
 
2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended, as
now in effect or as hereafter amended.
 
2.22 “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be determined as of any Determination Date as
follows:
 
(a) If on such Determination Date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another established securities market (a
“Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such Determination Date as reported on such Stock
Exchange or such Securities Market (provided that, if there is more than one
such Stock Exchange or Securities Market, the Committee shall designate the
appropriate Stock Exchange or Securities Market for purposes of the Fair Market
Value determination). If there is no such reported closing price on such
Determination Date, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on the next preceding day on which any sale of Stock
shall have been reported on such Stock Exchange or such Securities Market.
 
(b) If on such Determination Date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock shall be the value of the Stock on such Determination Date as
determined by the Committee by the reasonable application of a reasonable
valuation method, in a manner consistent with Code Section 409A.
 
Notwithstanding this Section 2.22 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, for any shares of Stock subject to an Award that are sold by or
on behalf of a Grantee on the same date on which such shares may first be sold
pursuant to the terms of the related Award Agreement, the Fair Market Value of
such shares shall be the sale price of such shares on such date (or if sales of
such shares are effectuated at more than one sale price, the weighted average
sale price of such shares on such date).
 
 
 
2.23 “Grant Date” means, as determined by the Committee, (a) the date as of
which the Committee completes the corporate action constituting the Award or
(b) such date subsequent to the date specified in clause (a) above as may be
specified by the Committee.
 
2.24 “Grantee” means a person who receives or holds an Award under the Plan.
 
2.25 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.
 
2.26 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
2.27 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.
 
2.28 “Option Price” means the exercise price for each share of Stock subject to
an Option.
 
2.29 “Other Agreement” shall have the meaning set forth in Section 15.
 
2.30 “Outside Director” means a member of the Board who is not an Employee.
 
2.31 “Other Equity-Based Award” means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, other than an Option,
a Stock Appreciation Right, Restricted Stock, a Deferred Stock Unit,
Unrestricted Stock, a Dividend Equivalent Right or a Performance Share.
 
2.32 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for “qualified
performance-based compensation” paid to Covered Employees. Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
within the meaning of and pursuant to Code Section 162(m) does not constitute
performance-based compensation for other purposes, including the purposes of
Code Section 409A.
 
2.33 “Performance-Based Award” means an Award of Options, Stock Appreciation
Rights, Restricted Stock, Deferred Stock Units, Performance Shares or Other
Equity-Based Awards made subject to the achievement of performance goals (as
provided in Section 14) over a Performance Period specified by the Committee.
 
2.34 “Performance Measures” means measures as specified in Section 14 on which
the performance goals under Performance-Based Awards are based and which are
approved by the Company’s shareholders pursuant to, and to the extent required
by, the Plan in order to qualify such Performance-Based Awards as
Performance-Based Compensation.
 
2.35 “Performance Period” means the period of time during which the performance
goals under Performance-Based Awards must be met in order to determine the
degree of payout and/or vesting with respect to any such Performance-Based
Awards.
 
2.36 “Performance Shares” means a Performance-Based Award representing a right
or other interest that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Stock, made subject
to the achievement of performance goals (as provided in Section 14) over a
Performance Period of up to ten (10) years.
 
2.37 “Plan” means this NextEra Energy, Inc. 2011 Long Term Incentive Plan, as
amended from time to time.
 
 
2.38 “Prior Plan” means the NextEra Energy, Inc. Amended and Restated Long Term
Incentive Plan.
 
2.39 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act, or any successor provision.
 
2.40 “Restricted Period” shall have the meaning set forth in Section 10.2.
 
2.41 “Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 10.
 
2.42 “SAR Price” shall have the meaning set forth in Section 9.1.
 
2.43 “Securities Act” means the Securities Act of 1933, as amended, as now in
effect or as hereafter amended.
 
2.44 “Service” means service of a Grantee as an Employee or, following
termination of such Grantee’s service as an Employee, service of such Grantee as
a member of the Board or of the board of directors or similar governing body of
any Affiliate. Unless otherwise provided in the applicable Award Agreement, in
another agreement with the Grantee or otherwise in writing, such Grantee’s
change in position or duties with the Company or any Affiliate shall not result
in interrupted or terminated Service, so long as the Grantee continues to be an
Employee or, if such Grantee ceases to be an Employee, continues to serve as a
member of the Board or of the board of directors or similar governing body of
any Affiliate. Any determination by the Committee whether a termination of
Service shall have occurred for purposes of the Plan shall be final, binding and
conclusive.
 
2.45 “Stock” means the common stock, par value $0.01 per share, of the Company,
or any security which shares of Stock may be changed into or for which shares of
Stock may be exchanged as provided in Section 17.1.
 
2.46 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.
 
2.47 “Stock Exchange” means the New York Stock Exchange or another established
national or regional stock exchange.
 
2.48 “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers or
other voting members of the governing body of such corporation or non-corporate
entity. In addition, any other entity may be designated by the Committee as a
Subsidiary, provided that (a) such entity could be considered as a subsidiary
according to generally accepted accounting principles in the United States of
America, and (b) in the case of an Award of Options or Stock Appreciation
Rights, such Award would be considered to be granted in respect of “service
recipient stock” under Code Section 409A.
 
2.49 “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan by a business entity acquired or to be acquired by the Company or an
Affiliate or with which the Company or an Affiliate has combined or will
combine.
 
2.50 “Ten Percent Shareholder” means a natural person who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, the Company’s parent (if any) or any of the
Company’s Subsidiaries. In determining stock ownership, the attribution rules of
Code Section 424(d) shall be applied.
 
2.51 “Unrestricted Stock” shall have the meaning set forth in Section 11.
 
 
Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”
 
References in the Plan to any Code Section shall be deemed to include, as
applicable, regulations promulgated under such Code Section.
 
3.
ADMINISTRATION OF THE PLAN

 
 
3.1.
Committee.

 
 
3.1.1.
Powers and Authorities.

 
The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s restated articles of incorporation and bylaws and Applicable Laws.
Without limiting the generality of the foregoing, the Committee shall have full
power and authority to take all actions and to make all determinations required
or provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
in accordance with the Company’s restated articles of incorporation and bylaws
and Applicable Laws. Unless otherwise expressly determined by the Board, the
Committee shall have the authority to interpret and construe all provisions of
the Plan, any Award and any Award Agreement, and any such interpretation or
construction, and any other determination contemplated to be made under the Plan
or any Award Agreement, by the Committee shall be final, binding and conclusive
whether or not expressly provided for in any provision of the Plan, such Award
or such Award Agreement.
 
In the event that the Plan, any Award or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
(including the Delegated Officer) constituted in accordance with this
Section 3.1 if the Board has delegated the power and authority to do so to such
Committee (including the Delegated Officer).
 
 
3.1.2.
Composition of Committee.

 
The Committee shall be a committee composed of not fewer than two directors of
the Company designated by the Board to administer the Plan. Each member of the
Committee shall be a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act, an “outside director” within the meaning of Code
Section 162(m)(4)(C)(i) and, for so long as the Stock is listed on the New York
Stock Exchange, an “independent director” within the meaning of Section 303A of
the New York Stock Exchange Listed Company Manual (or, in each case, any
successor term or provision); provided, that any action taken by the Committee
shall be valid and effective whether or not members of the Committee at the time
of such action are later determined not to have satisfied the requirements for
membership set forth in this Section 3.1.2 or otherwise provided in any charter
of the Committee. Without limiting the generality of the foregoing, the
Committee may be the Compensation Committee of the Board or a subcommittee
thereof if the Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.
 
 
3.1.3.
Other Committees.

 
The Board also may appoint one or more committees of the Board, each composed of
two or more directors of the Company who need not be Outside Directors, which
may administer the Plan with respect to Employees who are not “executive
officers” as defined in Rule 3b-7 under the Exchange Act or directors of the
Company, may grant Awards under the Plan to such Employees, and may determine
all terms of such Awards, subject to the requirements of Rule 16b-3 under the
Exchange Act, Code Section 162(m) and, for so long as the Stock is listed on the
New York Stock Exchange, the rules of the New York Stock Exchange. The Board
also may appoint (a) a committee, composed of two or more directors of the
Company or (b) a senior executive officer of the Company (the “Delegated
Officer”) (as contemplated by Florida Statutes section 607.0825(1)(e) or any
successor statute thereto), which may administer the Plan with respect to
Employees who are not subject to either the reporting requirements of
Section 16(a) of the Exchange Act or the short-swing trading provisions of
Section 16(b) of the Exchange Act and are not Covered Employees, including
making grants of Awards under the Plan to such Employees and determining all
terms of such Awards.
 
 
3.2.
Board.

 
The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s restated articles of
incorporation and bylaws and Applicable Laws.
 
 
3.3.
Terms of Awards.

 
 
3.3.1.
Committee Authority.

 
Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:
 
(a) designate Grantees;
 
(b) determine the type or types of Awards to be made to a Grantee;
 
(c) determine the number of shares of Stock to be subject to an Award;
 
(d) establish the terms and conditions of each Award (including the Option Price
of any Option), the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the shares of Stock subject thereto, the treatment of
an Award in the event of a Change in Control (subject to applicable agreements),
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options;
 
(e) prescribe the form of each Award Agreement evidencing an Award; and
 
(f) subject to the limitation on repricing in Section 3.4, amend, modify or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural persons who are foreign nationals or are natural persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom, provided that, notwithstanding the foregoing, no amendment,
modification or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair the Grantee’s rights under such
Award.
 
The Committee shall have the right, in its discretion, to make Awards in
substitution or exchange for any award granted under another compensatory plan
of the Company, any Affiliate, or any business entity acquired or to be acquired
by the Company or an Affiliate or with which the Company or an Affiliate has
combined or will combine.
 
 
3.3.2.
Forfeiture; Recoupment.

 
The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of Employees or clients of the
Company or any Affiliate, (d) confidentiality obligation with respect to the
Company or any Affiliate, (e) Company policy or procedure (including the Code of
Business Conduct & Ethics and the Code of Ethics for Senior Executive &
Financial Officers), (f) other agreement or (g) any other obligation of such
Grantee to the Company or any Affiliate, as and to the extent specified in such
Award Agreement. The Committee may annul an outstanding Award if the Grantee
thereof is an Employee and is terminated for Cause as defined in the Plan or the
applicable Award Agreement or for “cause” as defined in any other agreement
between the Company or such Affiliate and such Grantee, as applicable.
 
Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company to the extent the Grantee is, or in the future
becomes, subject to (a) any Company “clawback” or recoupment policy that is
adopted to comply with the requirements of any applicable law, rule or
regulation, or otherwise, or (b) any law, rule or regulation which imposes
mandatory recoupment under circumstances set forth in such law, rule or
regulation.
 
 
3.4.
No Repricing.

 
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock or other securities or similar
transaction), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an exercise price above the current stock price in exchange
for cash or other securities.
 
 
3.5.
Deferral Arrangement.

 
The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV),
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A.
 
 
3.6.
No Liability.

 
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
 
 
3.7.
Registration; Share Certificates.

 
Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.
 
4.
STOCK SUBJECT TO THE PLAN

 
 
4.1.
Number of Shares of Stock Available for Awards.

 
(a) Subject to such additional shares of Stock as shall be available for
issuance under the Plan pursuant to Section 4.2, and subject to adjustment
pursuant to Section 17, the maximum number of shares of Stock available for
issuance under the Plan shall be equal to 14 million shares, plus the number of
shares of Stock subject to awards outstanding under the Prior Plan as of the
Effective Date which thereafter terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such shares.
 
(b) The maximum number of shares of Stock available for issuance pursuant to
Incentive Stock Options shall be the same as the maximum number of shares
available for issuance under the Plan pursuant to Section 4.1(a).
 
(c) Shares of Stock to be issued under the Plan shall be authorized but unissued
shares, or, to the extent permitted by Applicable Laws, shares of treasury stock
or issued shares that have been reacquired by the Company.
 
 
4.2.
Adjustments in Authorized Shares of Stock.

 
In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
by another business entity that is a party to such transaction and to substitute
Awards under the Plan for such awards. The number of shares of Stock available
for issuance under the Plan pursuant to Section 4.1(a) shall be increased by the
number of shares of Stock subject to any such assumed awards and substitute
Awards. Shares available for issuance under a shareholder-approved plan of a
business entity that is a party to such transaction (as appropriately adjusted,
if necessary, to reflect such transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Stock otherwise available for
issuance under the Plan, subject to applicable rules of any Stock Exchange on
which the Stock is listed.
 
 
4.3.
Share Usage.

 
(a) Shares of Stock subject to an Award shall be counted as used as of the Grant
Date.
 
(b) Any shares of Stock that are subject to Awards, including shares of Stock
acquired through dividend reinvestment pursuant to Section 10.4, shall be
counted against the share issuance limit set forth in Section 4.1(a) as one
(1) share of Stock for every one (1) share of Stock subject to an Award. Only
the number of shares of Stock actually issued to settle an Award of SARs upon
exercise thereof shall be counted against the share issuance limit set forth in
Section 4.1(a). The target number of shares issuable under a Performance Share
grant shall be counted against the share issuance limit set forth in
Section 4.1(a) as of the Grant Date, but such number shall be adjusted to equal
the actual number of shares issued upon settlement of the Performance Shares to
the extent different from such target number of shares.
 
(c) Notwithstanding anything to the contrary in Section 4.3(a) or
Section 4.3(b), any shares of Stock subject to Awards under the Plan which
thereafter terminate by expiration, forfeiture, cancellation, or otherwise,
without the issuance of such shares, shall be available again for issuance under
the Plan.
 
(d) Notwithstanding anything to the contrary in this Section 4, the number of
shares of Stock available for issuance under the Plan shall not be increased by
the number of shares of Stock (i) tendered or withheld or subject to an Award
surrendered in connection with the purchase of shares of Stock upon exercise of
an Option as provided in Section 12.2, (ii) deducted or delivered from payment
of an Award in connection with the Company’s tax withholding obligations as
provided in Section 18.3 or (iii) purchased by the Company with proceeds from
Option exercises.
 
5.
EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION

 
 
5.1.
Effective Date.

 
The Plan shall be effective as of the Effective Date. Following the Effective
Date, no awards shall be made under the Prior Plan. Notwithstanding the
foregoing, shares of Stock reserved under the Prior Plan to settle awards,
including performance-based awards, which are made under the Prior Plan prior to
the Effective Date may be issued and delivered following the Effective Date to
settle such awards.
 
 
5.2.
Term.

 
The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.
 
 
5.3.
Amendment and Termination.

 
The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any shares of Stock as to which Awards have not been made. The
effectiveness of any amendment to the Plan shall be contingent on approval of
such amendment by the Company’s shareholders to the extent provided by the Board
or required by Applicable Laws (including the rules of any Stock Exchange on
which the Stock is then listed), provided that no amendment shall be made to the
no-repricing provisions of Section 3.4 or the Option pricing provisions of
Section 8.1 without the approval of the Company’s shareholders. No amendment,
suspension or termination of the Plan shall impair rights or obligations under
any Award theretofore made under the Plan without the consent of the Grantee
thereof.
 
6.
AWARD ELIGIBILITY AND LIMITATIONS

 
 
6.1.
Eligible Employees.

 
Subject to this Section 6, Awards may be made under the Plan to any Employee, as
the Committee shall determine and designate from time to time.
 
 
6.2.
Limitation on Shares of Stock Subject to Awards.

 
During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act:
 
(a) the maximum number of shares of Stock subject to Options or SARs that may be
granted under the Plan in a calendar year to any person eligible for an Award
under Section 6 is 4.66 million shares; and
 
(b) the maximum number of shares of Stock that may be granted under the Plan,
other than pursuant to Options or SARs, in a calendar year to any person
eligible for an Award under Section 6 is 2.33 million shares.
 
The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 17.
 
 
6.3.
Stand-Alone, Additional, Tandem and Substitute Awards.

 
Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, any Affiliate, or any business entity that has been
a party to a transaction with the Company or any Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or any Affiliate. Such
additional, tandem and substitute or exchange Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, any Affiliate, or any business
entity that has been a party to a transaction with the Company or any Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such substitute or exchange
Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or any
Affiliate. Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the grant price of an SAR that is
a Substitute Award may be less than one hundred percent (100%) of the Fair
Market Value of a share of Stock on the original Grant Date; provided that the
Option Price or grant price is determined in accordance with the principles of
Code Section 424 for any Incentive Stock Option and consistent with Code
Section 409A for any other Option or SAR.
 
7.
AWARD AGREEMENT

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements employed under the Plan from time to time or
at the same time need not contain similar provisions, but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and, in the absence of such specification,
such Options shall be deemed to constitute Non-qualified Stock Options.
 
8.
TERMS AND CONDITIONS OF OPTIONS

 
 
8.1.
Option Price.

 
The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided that in the event that a
Grantee is a Ten Percent Shareholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.
 
 
8.2.
Vesting.

 
Subject to Sections 8.3 and 17.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement, in another
agreement with the Grantee or otherwise in writing.
 
 
8.3.
Term.

 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the Grant Date of such Option, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option; provided, that in the
event that the Grantee is a Ten Percent Shareholder, an Option granted to such
Grantee that is intended to be an Incentive Stock Option shall not be
exercisable after the expiration of five (5) years from its Grant Date.
 
 
8.4.
Termination of Service.

 
Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.
 
 
 
8.5.
Limitations on Exercise of Option.

 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event referred to in
Section 17 which results in the termination of such Option.
 
 
8.6.
Method of Exercise.

 
Subject to the terms of Section 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.
 
 
8.7.
Rights of Holders of Options.

 
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s shareholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
person. Except as provided in Section 17, no adjustment shall be made for
dividends, distributions or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.
 
 
8.8.
Delivery of Stock.

 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.7.
 
 
8.9.
Transferability of Options.

 
During the lifetime of a Grantee of an Option, only such Grantee (or, in the
event of such Grantee’s legal incapacity or incompetency, such Grantee’s
guardian or legal representative) may exercise such Option. No Option shall be
assignable or transferable by the Grantee to whom it is granted, other than by
will or the laws of descent and distribution.
 
 
8.10.
Limitations on Incentive Stock Options.

 
An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement and (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000. Except to the extent provided in the
regulations under Code Section 422, this limitation shall be applied by taking
Options into account in the order in which they were granted.
 
 
8.11.
Notice of Disqualifying Disposition.

 
If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.
 
 
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 
 
9.1.
Right to Payment and Grant Price.

 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (x) the Fair Market Value of one (1) share of
Stock on the date of exercise over (y) the per share exercise price of such SAR
(the “SAR Price”) as determined by the Committee. The Award Agreement for a SAR
shall specify the SAR Price, which shall be no less than the Fair Market Value
of one (1) share of Stock on the Grant Date of such SAR. SARs may be granted in
tandem with all or part of an Option granted under the Plan or at any subsequent
time during the term of such Option, in combination with all or any part of any
other Award or without regard to any Option or other Award; provided that a SAR
that is granted subsequent to the Grant Date of a related Option must have a SAR
Price that is no less than the Fair Market Value of one (1) share of Stock on
the Grant Date of such SAR.
 
 
9.2.
Other Terms.

 
The Committee shall determine, on the Grant Date or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
Service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock shall be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be granted in
tandem or in combination with any other Award, and any and all other terms and
conditions of any SAR.
 
 
9.3.
Term.

 
Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten (10) years from the Grant Date of such SAR or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Committee and stated in the Award Agreement
relating to such SAR.
 
 
9.4.
Transferability of SARS.

 
During the lifetime of a Grantee of a SAR, only the Grantee (or, in the event of
such Grantee’s legal incapacity or incompetency, such Grantee’s guardian or
legal representative) may exercise such SAR. No SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.
 
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND DEFERRED STOCK UNITS

 
 
10.1.
Grant of Restricted Stock or Deferred Stock Units.

 
Awards of Restricted Stock and Deferred Stock Units may be made for
consideration or for no consideration, other than the par value of the shares of
Stock, which shall be deemed paid by past Service or, if so provided in the
related Award Agreement or a separate agreement, the promise by the Grantee to
perform future Service to the Company or an Affiliate.
 
 
10.2.
Restrictions.

 
At the time a grant of Restricted Stock or Deferred Stock Units is made, the
Committee may, in its sole discretion, (a) establish a period of time (a
“Restricted Period”) applicable to such Restricted Stock or Deferred Stock Units
and (b) prescribe restrictions in addition to or other than the expiration of
the Restricted Period, including the satisfaction of corporate or individual
performance goals, which may be applicable to all or any portion of such
Restricted Stock or Deferred Stock Units as provided in Section 14.
Notwithstanding the foregoing, Awards of Restricted Stock and Deferred Stock
Units that vest solely by the passage of time shall not vest in full in less
than three (3) years from the Grant Date (but may vest pro-rata during such
period on a daily, monthly, annual or other basis), and Restricted Stock and
Deferred Stock Units that vest upon achievement of performance goals shall not
vest in full in less than one (1) year from the Grant Date; provided, that
(i) up to five percent (5%) of the maximum number of shares of Stock available
for issuance under the Plan may be granted pursuant to the Plan without being
subject to the foregoing restrictions, and (ii) any dividends or Dividend
Equivalent Rights, or other distributions, issued in connection with any Award
granted at any time under the Plan shall not be subject to or counted for either
such restrictions or such five percent (5%) share issuance limit. The foregoing
five percent (5%) share issuance limit shall be subject to adjustment consistent
with the adjustment provisions of Section 17.2 and the share usage rules of
Section 4.3. Awards of Restricted Stock and Deferred Stock Units may not be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Committee with respect to such Awards.
 
 
10.3.
Registration; Restricted Share Certificates.

 
Pursuant to Section 3.7, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, share certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock. The Committee may
provide in an Award Agreement that either (a) the Secretary of the Company shall
hold such certificates for such Grantee’s benefit until such time as such shares
of Restricted Stock are forfeited to the Company or the restrictions applicable
thereto lapse and such Grantee shall deliver a stock power to the Company with
respect to each certificate, or (b) such certificates shall be delivered to such
Grantee, provided that such certificates shall bear legends that comply with
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement.
 
 
10.4.
Rights of Holders of Restricted Stock.

 
Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such shares of Restricted Stock
and the right to receive any dividends declared or paid with respect to such
shares of Restricted Stock. The Committee may provide that any dividends paid on
Restricted Stock must be reinvested in shares of Stock, which may or may not be
subject to the same vesting conditions and restrictions as the vesting
conditions and restrictions applicable to such Restricted Stock. Dividends paid
on Restricted Stock which vests or is earned based upon the achievement of
performance goals shall not vest unless such performance goals for such
Restricted Stock are achieved, and if such performance goals are not achieved,
the Grantee of such Restricted Stock shall promptly forfeit and repay to the
Company such dividend payments. All stock distributions, if any, received by a
Grantee with respect to Restricted Stock as a result of any stock split, stock
dividend, combination of stock, or other similar transaction shall be subject to
the vesting conditions and restrictions applicable to such Restricted Stock.
 
 
10.5.
Rights of Holders of Deferred Stock Units.

 
 
10.5.1.
Voting and Dividend Rights.

 
Holders of Deferred Stock Units shall have no rights as shareholders of the
Company (for example, the right to receive cash or dividend payments or
distributions attributable to the shares of Stock subject to such Deferred Stock
Units, to direct the voting of the shares of Stock subject to such Deferred
Stock Units, or to receive notice of any meeting of the Company’s shareholders).
The Committee may provide in an Award Agreement evidencing a grant of Deferred
Stock Units that the holder of such Deferred Stock Units shall be entitled to
receive, upon the Company’s payment of a cash dividend on its outstanding shares
of Stock, a cash payment for each such Deferred Stock Unit which is equal to the
per-share dividend paid on such shares of Stock. Such Award Agreement also may
provide that such cash payment shall be deemed reinvested in additional Deferred
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such cash dividend is paid. Such cash payments paid in
connection with Deferred Stock Units which vest or are earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such Deferred Stock Units are achieved, and if such performance goals are
not achieved, the Grantee of such Deferred Stock Units shall promptly forfeit
and repay to the Company such cash payments. Notwithstanding the foregoing, if a
grantor trust is established in connection with the Awards of Deferred Stock
Units and shares of Stock are held in the grantor trust for purposes of
satisfying the Company’s obligation to deliver shares of Stock in connection
with such Deferred Stock Units, the Award Agreement for such Deferred Stock
Units may provide that such cash payment shall be deemed reinvested in
additional Deferred Stock Units at a price per unit equal to the actual price
paid for each share of Stock by the trustee of the grantor trust upon such
trustee’s reinvestment of the cash dividend received.
 
 
10.5.2.
Creditor’s Rights.

 
A holder of Deferred Stock Units shall have no rights other than those of a
general unsecured creditor of the Company. Deferred Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Agreement.
 
 
10.6.
Termination of Service.

 
Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee or otherwise in writing after such Award Agreement is
entered into, but prior to termination of Grantee’s Service, upon the
termination of such Grantee’s Service, any Restricted Stock or Deferred Stock
Units held by such Grantee that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of such Restricted Stock or Deferred Stock
Units, the Grantee thereof shall have no further rights with respect thereto,
including any right to vote such Restricted Stock or any right to receive
dividends with respect to such Restricted Stock or Deferred Stock Units. If the
Committee accelerates vesting of Restricted Stock or Deferred Stock Units,
except (a) in the case of a Grantee’s death or disability, (b) acceleration
required by binding commitments or agreements entered into by the Company prior
to the Effective Date or (c) as specified in Section 17.3, the shares of Stock
subject to such Restricted Stock or Deferred Stock Units shall be deducted from
the five percent (5%) share issuance limit set forth in Section 10.2.
 
 
10.7.
Delivery of Shares of Stock.

 
Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to Restricted Stock or Deferred Stock Units settled in shares of Stock shall
lapse, and, unless otherwise provided in the applicable Award Agreement, a
book-entry or direct registration (including transaction advices) or a share
certificate evidencing ownership of such shares of Stock shall, consistent with
Section 3.7, be issued, free of all such restrictions, to the Grantee thereof or
such Grantee’s beneficiary or estate, as the case may be. Neither the Grantee,
nor the Grantee’s beneficiary or estate, shall have any further rights with
regard to a Deferred Stock Unit once the shares of Stock represented by such
Deferred Stock Unit have been delivered in accordance with this Section 10.7.
 
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS

 
 
11.1.
Unrestricted Stock Awards.

 
The Committee may, in its sole discretion, grant an Award to any Grantee
pursuant to which such Grantee may receive shares of Stock free of any
restrictions (“Unrestricted Stock”) under the Plan, subject to the five percent
(5%) share issuance limit set forth in Section 10.2. Unrestricted Stock Awards
may be granted or sold to any Grantee as provided in the immediately preceding
sentence in respect of past or, if so provided in the related Award Agreement or
a separate agreement, the promise by the Grantee to perform future Service to
the Company or an Affiliate or other valid consideration, or in lieu of, or in
addition to, any cash compensation due to such Grantee.
 
 
11.2.
Other Equity-Based Awards.

 
The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards at the Grant Date or thereafter. Unless
the Committee otherwise provides in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
upon the termination of a Grantee’s Service, any Other Equity-Based Awards held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee thereof
shall have no further rights with respect to such Other Equity-Based Award.
 
12.
FORM OF PAYMENT FOR OPTIONS

 
 
12.1.
General Rule.

 
Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option shall be made in cash or in cash equivalents acceptable to
the Company.
 
 
12.2.
Surrender of Shares of Stock.

 
To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
may be made all or in part through the tender or attestation to the Company of
shares of Stock, which shall be valued, for purposes of determining the extent
to which such Option Price has been paid thereby, at their Fair Market Value on
the date of exercise.
 
 
12.3.
Cashless Exercise.

 
To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and any withholding taxes described in Section 18.3, or, with
the consent of the Company, by issuing the number of shares of Stock equal in
value to the difference between such Option Price and the Fair Market Value of
the shares of Stock subject to the portion of such Option being exercised.
 
13.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 
 
13.1.
Dividend Equivalent Rights.

 
A Dividend Equivalent Right is an Award entitling the recipient thereof to
receive credits based on cash distributions that would have been paid on the
shares of Stock specified in such Dividend Equivalent Right (or other Award to
which such Dividend Equivalent Right relates) if such shares of Stock had been
issued to and held by the recipient of such Dividend Equivalent Right as of the
record date. A Dividend Equivalent Right may be granted hereunder to any
Grantee; provided that no Dividend Equivalent Right may be granted in connection
with, or related to, an Award of Options or SARs. The terms and conditions of
Dividend Equivalent Rights shall be specified in the Award Agreement therefor.
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently (with or without being subject to forfeiture or a repayment
obligation) or may be deemed to be reinvested in additional shares of Stock,
which may thereafter accrue additional Dividend Equivalent Rights (with or
without being subject to forfeiture or a repayment obligation). Any such
reinvestment shall be at the Fair Market Value thereof on the date of such
reinvestment. Dividend Equivalent Rights may be settled in cash or shares of
Stock or a combination thereof, in a single installment or in multiple
installments, all as determined in the sole discretion of the Committee. A
Dividend Equivalent Right granted as a component of another Award may provide
that such Dividend Equivalent Right shall be settled upon exercise, settlement,
or payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award also may contain terms and conditions which are
different from the terms and conditions of such other Award, provided that
Dividend Equivalent Rights credited pursuant to a Dividend Equivalent Right
granted as a component of another Award which vests or is earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such underlying Award are achieved, and if such performance goals are not
achieved, the Grantee of such Dividend Equivalent Rights shall promptly forfeit
and repay to the Company payments made in connection with such Dividend
Equivalent Rights.
 
 
13.2.
Termination of Service.

 
Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the Grantee’s termination of Service for any
reason.
 
14.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 
 
14.1.
Grant of Performance-Based Awards.

 
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards to a Plan participant in
such amounts and upon such terms as the Committee shall determine.
 
 
14.2.
Value of Performance-Based Awards.

 
Each grant of a Performance-Based Award shall have an initial value or target
number of shares of Stock that is established by the Committee at the time of
grant. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are achieved, shall determine the value
and/or number of shares subject to a Performance-Based Award that will be paid
out to the Grantee thereof.
 
 
14.3.
Earning of Performance-Based Awards.

 
Subject to the terms of the Plan, after the applicable Performance Period has
ended, the Grantee of Performance-Based Awards shall be entitled to receive a
payout on the value or number of the Performance-Based Awards earned by such
Grantee over such Performance Period.
 
 
14.4.
Form and Timing of Payment of Performance-Based Awards.

 
Payment of earned Performance-Based Awards shall be as determined by the
Committee and as evidenced in the applicable Award Agreement. Subject to the
terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in shares of Stock and shall pay the Awards that have
been earned at the close of the applicable Performance Period, or as soon as
reasonably practicable after the Committee has determined that the performance
goal or goals have been achieved; provided that, unless specifically provided in
the Award Agreement for such Awards, such payment shall occur no later than the
15th day of the third month following the end of the calendar year in which such
Performance Period ends. Any shares of Stock paid out under such Awards may be
granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement for the Awards.
 
 
14.5.
Performance Conditions.

 
The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.
 
 
14.6.
Performance-Based Awards Granted to Designated Covered Employees.

 
If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute “qualified performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.6.
 
 
14.6.1.
Performance Goals Generally.

 
The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each such criteria, as specified by the Committee consistent with this
Section 14.6. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Awards shall be granted, exercised and/or settled upon achievement of
any single performance goal or that two (2) or more of the performance goals
must be achieved as a condition to grant, exercise and/or settlement of such
Awards. Performance goals may differ for Awards granted to any one Grantee or to
different Grantees.
 
 
14.6.2.
Timing For Establishing Performance Goals.

 
Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) 90 days after the beginning of any Performance Period
applicable to such Award, and (b) the date on which twenty-five percent (25%) of
any Performance Period applicable to such Award has expired, or at such other
date as may be required or permitted for compensation payable to a Covered
Employee to constitute Performance-Based Compensation.
 
 
14.6.3.
Settlement of Awards; Other Terms.

 
Settlement of Performance-Based Awards shall be in shares of Stock, other Awards
or other property, as determined in the sole discretion of the Committee. The
Committee may, in its sole discretion, reduce the amount of a settlement
otherwise to be made in connection with such Awards. The Committee shall specify
the circumstances in which such Performance-Based Awards shall be paid or
forfeited in the event of termination of Service by the Grantee prior to the end
of a Performance Period or settlement of such Awards.
 
 
14.6.4.
Performance Measures.

 
The performance goals upon which the payment or vesting of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment:
 
 
(a)
adjusted earnings;

 
 
 
 
(b)
return on equity (which includes adjusted return on equity);

 
 
(c)
earnings per share growth (which includes adjusted earnings per share growth);

 
 
(d)
basic earnings per common share;

 
 
(e)
diluted earnings per common share;

 
 
(f)
adjusted earnings per common share;

 
 
(g)
net income;

 
 
(h)
adjusted earnings before interest and taxes;

 
 
(i)
earnings before interest, taxes, depreciation and amortization;

 
 
(j)
operating cash flow;

 
 
(k)
operations and maintenance expense;

 
 
(l)
total shareholder return;

 
 
(m)
operating income;

 
 
(n)
strategic business objectives, consisting of one or more objectives based upon
meeting specified cost targets, business expansion goals, new growth
opportunities, market penetration, and goals relating to the acquisitions or
divestitures, or goals relating to capital-raising and capital management;

 
 
(o)
customer satisfaction, as measured by, among other things, one or more of
service cost, service levels, responsiveness, business value, and residential
value;

 
 
(p)
environmental, including, among other things, one or more of improvement in, or
attainment of, emissions levels, project completion milestones, and prevention
of significant environmental violations;

 
 
(q)
common share price;

 
 
(r)
production measures, consisting of, among other things, one or more of capacity
utilization, generating equivalent availability, production cost, fossil
generation activity, generating capacity factor, Institute of Nuclear Power
Operations (INPO) Index performance, and World Association of Nuclear Power
Operators (WANO) Index performance;

 
 
(s)
bad debt expense;

 
 
(t)
service reliability;

 
 
(u)
service quality;

 
 
(v)
improvement in, or attainment of, expense levels, including, among other things,
one or more of operations and maintenance expense, capital expenditures and
total expenditures;

 
 
(w)
budget achievement;

 
 
(x)
health and safety, as measured by, among other things, one or more of recordable
case rate and severity rate;

 
 
(y)
reliability, as measured by, among other things, one or more of outage
frequency, outage duration, frequency of momentary interruptions, average
frequency of customer interruptions, and average number of momentary
interruptions per customer;

 
 
(z)
ethics and compliance with applicable laws, regulations and professional
standards;

 
 
(aa)
risk management;

 
 
 
 
(bb)
workforce quality, as measured by, among other things, one or more of diversity
measures, talent and leadership development, workforce hiring, and employee
satisfaction;

 
 
(cc)
cost recovery; and

 
 
(dd)
any combination of the foregoing.

 
Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company and its Subsidiaries and other
Affiliates as a whole, (ii) the Company, any Subsidiary, and/or any other
Affiliate or any combination thereof, or (iii) any one or more business units of
the Company, any Subsidiary, and/or any other Affiliate, as the Committee, in
its sole discretion, deems appropriate and (b) may be compared to the
performance of one or more other companies or one or more published or special
indices designated or approved by the Committee for such comparison, as the
Committee, in its sole discretion, deems appropriate. In addition, the
Committee, in its sole discretion, may select performance under Performance
Measure clause (q) above (common share price) for comparison to performance
under one or more stock market indices designated or approved by the Committee.
The Committee also shall have the authority to provide for accelerated vesting
of any Performance-Based Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 14.
 
 
14.6.5.
Evaluation of Performance.

 
The Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) a Change in Control; (b) a declaration and
distribution of stock dividends or stock splits; (c) mergers, consolidations or
reorganizations; (d) acquisitions or dispositions of material business units;
(e) extraordinary, non-core, non-operating or non-recurring items; and
(f) infrequently occurring or extraordinary gains or losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees that are intended to
qualify as Performance-Based Compensation, such inclusions or exclusions shall
be prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.
 
 
14.6.6.
Adjustment of Performance-Based Compensation.

 
The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.
 
 
14.6.7.
Committee Discretion.

 
In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m). In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 14.6.4.
 
 
14.7.
Status of Awards Under Code Section 162(m).

 
It is the intent of the Company that Awards under Section 14.6 granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and the regulations promulgated
thereunder shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m).
Accordingly, the terms of Section 14.6, including the definitions of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any
agreement relating to any such Award does not comply or is inconsistent with the
requirements of Code Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.
 
 
15.
PARACHUTE LIMITATIONS

 
If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment or benefit under the Plan shall
be reduced or eliminated:
 
(a) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”); and
 
(b) if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under the Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.
 
The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of
Performance-Based Awards, then by reducing or eliminating any accelerated
vesting of Options or SARs, then by reducing or eliminating any accelerated
vesting of Restricted Stock or Deferred Stock Units, then by reducing or
eliminating any other remaining Parachute Payments.
 
16.
REQUIREMENTS OF LAW

 
 
16.1.
General.

 
The Company shall not be required to offer, sell or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option or SAR or
otherwise, if the offer, sale or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company or an Affiliate, or any other
person, of any provision of Applicable Laws, including any federal or state
securities laws or regulations. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any shares of
Stock subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, issuance, sale or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, issued or sold to the Grantee
or any other person under such Award, whether pursuant to the exercise of an
Option or SAR or otherwise, unless such listing, registration or qualification
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of such Award. Without limiting the generality of the foregoing,
upon the exercise of any Option or any SAR that may be settled in shares of
Stock or the delivery of any shares of Stock underlying an Award, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Stock subject to such Award, the Company shall not be required to
offer, sell or issue such shares of Stock unless the Committee shall have
received evidence satisfactory to it that the Grantee or any other person
exercising such Option or SAR or accepting delivery of such shares may acquire
such shares of Stock pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company may register, but shall in no event
be obligated to register, any shares of Stock or other securities issuable
pursuant to the Plan pursuant to the Securities Act. The Company shall not be
obligated to take any affirmative action in order to cause the exercise of an
Option or a SAR or the issuance of shares of Stock or other securities issuable
pursuant to the Plan or any Award to comply with any Applicable Laws. As to any
jurisdiction that expressly imposes the requirement that an Option or SAR that
may be settled in shares of Stock shall not be exercisable until the shares of
Stock subject to such Option or SAR are registered under the securities laws
thereof or are exempt from such registration, the exercise of such Option or SAR
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
 
 
16.2.
Rule 16b-3.

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder that
would otherwise be subject to Section 16(b) of the Exchange Act shall qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Committee does not comply with
the requirements of such Rule 16b-3, such provision or action shall be deemed
inoperative with respect to such Awards to the extent permitted by Applicable
Laws and deemed advisable by the Committee, and shall not affect the validity of
the Plan. In the event that such Rule 16b-3 is revised or replaced, the Board
may exercise its discretion to modify the Plan in any respect necessary or
advisable in its judgment to satisfy the requirements of, or to permit the
Company to avail itself of the benefits of, the revised exemption or its
replacement.
 
17.
EFFECT OF CHANGES IN CAPITALIZATION

 
 
17.1.
Changes in Stock.

 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of capital stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of stock for which grants of
Options and other Awards may be made under the Plan, including the share limits
set forth in Section 6.2, shall be adjusted proportionately and accordingly by
the Committee. In addition, the number and kind of shares of stock for which
Awards are outstanding shall be adjusted proportionately and accordingly by the
Committee so that the proportionate interest of the Grantee therein immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Price payable with
respect to shares that are subject to the unexercised portion of such
outstanding Options or SARs, as applicable, but shall include a corresponding
proportionate adjustment in the per share Option Price or SAR Price, as the case
may be. The conversion of any convertible securities of the Company shall not be
treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (including an
extraordinary dividend, but excluding a non-extraordinary dividend, declared and
paid by the Company) without receipt of consideration by the Company, the Board
or the Committee constituted pursuant to Section 3.1.2 shall, in such manner as
the Board or the Committee deems appropriate, adjust (a) the number and kind of
shares of stock subject to outstanding Awards and/or (b) the aggregate and per
share Option Price of outstanding Options and the aggregate and per share SAR
Price of outstanding Stock Appreciation Rights as required to reflect such
distribution.
 
 
17.2.
Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Change in Control.

 
Subject to Section 17.3, if the Company shall be the surviving entity in any
reorganization, merger or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger or consolidation, with a corresponding proportionate
adjustment of the per share Option Price or SAR Price so that the aggregate
Option Price or SAR Price thereafter shall be the same as the aggregate Option
Price or SAR Price of the shares of Stock remaining subject to the Option or SAR
as in effect immediately prior to such reorganization, merger, or consolidation.
Subject to any contrary language in an Award Agreement or in another agreement
with the Grantee, or otherwise set forth in writing, any restrictions applicable
to such Award shall apply as well to any replacement shares received by the
Grantee as a result of such reorganization, merger or consolidation. In the
event of any reorganization, merger or consolidation of the Company referred to
in this Section 17.2, Performance-Based Awards shall be adjusted (including any
adjustment to the Performance Measures applicable to such Awards deemed
appropriate by the Committee) so as to apply to the securities that a holder of
the number of shares of Stock subject to the Performance-Based Awards would have
been entitled to receive immediately following such reorganization, merger or
consolidation.
 
 
17.3.
Change in Control in which Awards are not Assumed.

 
Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, SARs, Restricted
Stock, Deferred Stock Units, Dividend Equivalent Rights or Other Equity-Based
Awards are not being assumed or continued, the following provisions shall apply
to such Award, to the extent not assumed or continued:
 
(a) in each case with the exception of Performance-Based Awards,
 
(i) all outstanding Restricted Stock shall be deemed to have vested, all
Deferred Stock Units shall be deemed to have vested and the shares of Stock
subject thereto shall be delivered, and all Dividend Equivalent Rights shall be
deemed to have vested and the shares of Stock subject thereto shall be
delivered, immediately prior to the occurrence of such Change in Control, and
fifteen (15) days prior to the scheduled consummation of such Change in Control,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen (15) days; or
 
(ii) the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Deferred Stock Units, Dividend Equivalent
Rights and/or SARs and pay or deliver, or cause to be paid or delivered, to the
holder thereof an amount in cash or securities having a value (as determined by
the Committee acting in good faith), in the case of Restricted Stock, Deferred
Stock Units and Dividend Equivalent Rights (for shares of Stock subject thereto)
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Change in Control and, in the case of Options or SARs, equal to
the product of the number of shares of Stock subject to such Options or SARs
(the “Award Stock”) multiplied by the amount, if any, by which (x) the formula
or fixed price per share paid to holders of shares of Stock pursuant to such
transaction exceeds (y) the Option Price or SAR Price applicable to such Award
Stock.
 
(b) For Performance-Based Awards denominated in Stock, if less than half of the
Performance Period has lapsed, such Performance-Based Awards shall be converted
into Restricted Stock or Performance Shares assuming target performance has been
achieved (or into Unrestricted Stock if no further restrictions apply). If at
least half the Performance Period has lapsed, such Performance-Based Awards
shall be converted into Restricted Stock or Performance Shares based on actual
performance to date (or into Unrestricted Stock if no further restrictions
apply). If actual performance is not determinable, such Performance-Based Awards
shall be converted into Restricted Stock or Performance Shares assuming target
performance has been achieved, based on the discretion of the Committee (or into
Unrestricted Stock if no further restrictions apply).
 
(c) Other Equity-Based Awards shall be governed by the terms of the applicable
Award Agreement.
 
With respect to the Company’s establishment of an exercise window, (A) any
exercise of an Option or SAR during the fifteen (15)-day period referred to
above shall be conditioned upon the consummation of the applicable Change in
Control and shall be effective only immediately before the consummation thereof,
and (B) upon consummation of any Change in Control, the Plan and all outstanding
but unexercised Options and SARs shall terminate. The Committee shall send
notice of an event that shall result in such a termination to all natural
persons and entities who hold Options and SARs not later than the time at which
the Company gives notice thereof to its shareholders.
 
 
17.4.
Change in Control in which Awards are Assumed.

 
Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, SARs, Restricted
Stock, Deferred Stock Units, Dividend Equivalent Rights or Other Equity-Based
Awards are being assumed or continued, the following provisions shall apply to
such Award, to the extent assumed or continued:
 
The Plan and the Options, SARs, Restricted Stock, Deferred Stock Units, Dividend
Equivalent Rights and Other Equity-Based Awards granted under the Plan shall
continue in the manner and under the terms so provided in the event of any
Change in Control to the extent that provision is made in writing in connection
with such Change in Control for the assumption or continuation of such Options,
SARs, Restricted Stock, Deferred Stock Units, Dividend Equivalent Rights and
Other Equity-Based Awards, or for the substitution for such Options, SARs,
Restricted Stock, Deferred Stock Units, Dividend Equivalent Rights and Other
Equity-Based Awards of new common stock options, stock appreciation rights,
restricted stock, common stock units, dividend equivalent rights and other
equity-based awards relating to the stock of a successor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to the number of shares
(disregarding any consideration that is not common stock) and option and stock
appreciation rights exercise prices.
 
 
17.5.
Adjustments.

 
Adjustments under this Section 17 related to shares of Stock or other securities
of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the applicable
Award Agreement at the time of grant, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those provided in
Sections 17.1, 17.2, 17.3 and 17.4. This Section 17 shall not limit the
Committee’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of a change in control event that is not a Change in
Control.
 
 
17.6.
No Limitations on Company.

 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.
 
18.
GENERAL PROVISIONS

 
 
18.1.
Disclaimer of Rights.

 
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or Service of
the Company or an Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any natural person or entity at
any time, or to terminate any employment or other relationship between any
natural person or entity and the Company or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, in another agreement with the Grantee,
or otherwise in writing, no Award granted under the Plan shall be affected by
any change of duties or position of the Grantee thereof, so long as such Grantee
continues to provide Service. The obligation of the Company to pay any benefits
pursuant to the Plan shall be interpreted as a contractual obligation to pay
only those amounts provided herein, in the manner and under the conditions
prescribed herein. The Plan and Awards shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the terms of the Plan.
 
 
18.2.
Nonexclusivity of the Plan.

 
Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.
 
 
18.3.
Withholding Taxes.

 
The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to
any other Award. At the time of such vesting, lapse, or exercise, the Grantee
shall pay in cash to the Company or an Affiliate, as the case may be, any amount
that the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of shares of Stock subject to an Award, the Grantee shall pay such withholding
obligation on the day on which such same-day sale is completed. Subject to the
prior approval of the Company or an Affiliate, which may be withheld by the
Company or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (b) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
withheld or delivered shall have an aggregate Fair Market Value equal to such
withholding obligation. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or such
Affiliate as of the date on which the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 18.3 may
satisfy such Grantee’s withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions or payment of shares of
Stock. Notwithstanding Section 2.22 or this Section 18.3, for purposes of
determining taxable income and the amount of the related tax withholding
obligation pursuant to this Section 18.3, for any shares of Stock subject to an
Award that are sold by or on behalf of a Grantee on the same date on which such
shares may first be sold pursuant to the terms of the related Award Agreement,
the Fair Market Value of such shares shall be the sale price of such shares on
such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date), so long as
such Grantee has provided the Company, or its designee or agent, with advance
written notice of such sale.


 
 
 
18.4.
Captions.

 
The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.
 
 
18.5.
Other Provisions.

 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.
 
 
18.6.
Number and Gender.

 
With respect to words used in the Plan, the singular form shall include the
plural form and the masculine gender shall include the feminine gender, as the
context requires.
 
 
18.7.
Severability.

 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
 
18.8.
Governing Law.

 
The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Florida, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.
 
 
18.9.
Section 409A of the Code.

 
The Company intends to comply with Code Section 409A, or an exemption to Code
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A. To the extent
that the Company determines that a Grantee would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Code Section 409A as a result of any provision of any Award
granted under the Plan, such provision shall be deemed amended to the minimum
extent necessary to avoid application of such additional tax. The nature of any
such amendment shall be determined by the Committee.
 
* * *
 
To record adoption of the Plan by the Board as of December 10, 2010, and
approval of the Plan by the shareholders on May 20, 2011, the Company has caused
its authorized officer to execute the Plan.



 
NEXTERA ENERGY, INC.
       
By:
SHAUN J. FRANCIS
       
Title:
Executive Vice President, Human Resources


